Citation Nr: 1507752	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  05-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating greater than 20 percent for cervical spine torticollis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to August 1978.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board previously remanded the case in May 2010 to afford the Veteran a Board hearing and remanded the case again in November 2010 for further evidentiary development.  In August 2012, the Board remanded the case again for further evidentiary development.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the July 2010 Board hearing presided over by the undersigned Veterans Law Judge. 

The RO issued a rating decision in September 2014 which granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) and informed the Veteran that this was considered a full grant of the benefit sought on appeal. The Veteran has not at this time disagreed with the assigned effective date, or any other aspect of the TDU decision. The Board finds that the AOJ has bifurcated the TDIU claim from the current appeal. Tyrues v. Shinseki,732 F.3d 1351 (2013). The decision considered the entirety of the appellate period referred to it by the Board and assigned an effective date under 38 C.F.R. § 4.16(a). The grant of the benefit sought removed the question of TDIU entitlement from appellate status; in the absence of a notice of disagreement on this matter, it is not before the Board. The Board notes that since issuance of the September 2014 decision, no correspondence indicating that TDIU was still considered to be on appeal has been received from the Veteran, and VA has taken no further action on the claim..  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine the current nature and severity of the Veteran's cervical spine tortollis, to include whether neurological impairment is associated with the cervical spine disability.  The Veteran was afforded VA neurological examination in March 2013, and on examination the Veteran reported no right upper extremity neurological symptoms, and no right upper extremity neurological impairment was diagnosed.   

However, on review, it is unclear whether the Veteran has had a right upper extremity neurological impairment associated with the cervical spine disability at any point during the appeal period.  During the appeal period and prior to the March 2013 VA examination, the Veteran recurrently complained of right upper extremity neurological symptoms such as pain, numbness, tingling, and weakness.  See July 2004, August 2004, and February 2010 VA treatment records; November 2004 private treatment letters; May 2005 private treatment letter; July 2010 Board hearing transcript at p. 9, 15.  In a November 2004 private treatment note and an April 2005 private Consultant's Report, the Veteran was noted as having cervical myelopathy, but in a May 2005 private treatment note, it is noted that the Veteran does not have clear signs of myelopathy.  The Board also notes that the Veteran has a history of carpal tunnel syndrome with right thumb opposition weaker than that of the left.  See e.g., August 2009 VA treatment record.  

Based on this evidence, further medical inquiry is regrettably required.  Thus, a VA medical opinion is warranted to determine whether the Veteran has had a right upper extremity neurological impairment associated with the cervical spine disability at any point during the appeal period.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from a qualified clinician.  Make the claims file available to the clinician for review of the case (Virtual VA and VBMS).  The clinician is asked to note that this case review took place.  If the clinician finds that a new examination is needed to render the following opinions, then one should be scheduled.     

a. The clinician is asked to address whether there is any objective neurologic abnormality (other than the already service-connected left upper extremity radiculopathy) that is associated with the service-connected cervical spine torticollis.  

The clinician should specifically address whether the Veteran has had associated right upper extremity neurological impairment at any point during the appeal period (April 2003 to present).  

It is requested that the clinician provide a complete rationale for the opinion.

b. If the Veteran has had a right upper extremity neurological abnormality or another neurologic abnormality (other than the already service-connected left upper extremity radiculopathy) associated with the cervical spine disability at any point during the appeal period, the examiner is asked to address nature, severity, and all symptoms of such neurological impairment, to include an indication of the nerve root involved.  

The examiner's attention is invited to the following:

Records showing right upper extremity neurological complaints and assessments.  See July 2004 (complains of neck pain radiating into his arms with numbness; also has tingling in the right arm), August 2004 (occasional paresthesia in right upper extremity), August 2007 (Veteran has occasional numbness and tingling between the index finger and thumb, mostly at the base of the thumb) and February 2010 VA treatment records (Veteran reported numbness of right fingertips since his February 2006 cervical spine surgery); November 2004 private treatment letters (Veteran described left arm symptoms and indicates right arm is not so profoundly affected); April 2005 private Consultant's Report (Veteran has some burning pain that comes down in a C6 distribution on the right hand); May 2005 private treatment letter (Veteran has radiating pain into his right arm involving the arm and forearm, and extending to the base of the thumb with a vague sense of hand weakness); July 2010 Board hearing transcript at p. 9, 15, 16 (reports neurologic symptoms in the hands).  A history of carpal tunnel syndrome with right thumb opposition weaker than that of the left was also noted.  See e.g., August 2009 VA treatment record.

2. Complete the above development and any other development deemed warranted.  Then readjudicate the claim for an increased rating, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




